Title: To James Madison from Philip Mazzei, 1 December 1784
From: Mazzei, Philip
To: Madison, James


Caro e degno Amico,
Williamsburgo pmo: Xbre 1784
La necessità non à legge. I favori che ò bisogno da voi, non posso ottenergli da altri. La lettera per Mr. Hennin deve spedirsi dall’Incaricato degli Affari di Francia nel plico della Corte, e voi sapete che ancor non conosco Mr. de Marbois. Quella per Mr. Jefferson dubito che possa andar sicura se non per il mezzo di qualche Membro del Congresso, ed io non ò familiarità bastante con veruno de quei Signori onde prendermi la libertà d’includergliela. Fatemi dunque voi, caro Amico, il favore di spedirle sabato prossimo, una a Mr. de Marbois, l’altra a qualcheduno in Congresso; e se credete proprio di francarle per delicatezza, fatelo pure, chè io vi rimborserò alla prima occasione. Ma prima vorrei che leggeste l’una e l’altra, come pure quella diretta al Mari; e se Edmond avesse tempo di leggerle anch’esso, gradirei molto che se ne dasse l’incomodo, e vi sarò obbligato se glie ne fate la proposizione. So le vostre varie, grandi, e continue occupazioni; non mi meraviglio, e non mi lagno che non mi abbiate resposto all’antecedente: ma vi prego di 2. linee ora a posta corrente, significandomi se verrete qui dopo la sessione, o se posso sperare d’incontrarvi a Mansfield, di dove passerò per andare fino a Filadelfia tra 3 settimane in circa. Addio car:mo Amico. Tutto vostro
F. Mazzei
N. B. Abbiate la bontà di sigillare le 3. lettere prima di spedirle. [on cover of letter:] Ò veduto l’Amico a cui vi avevo pregato di mostrar le lettere.
 
Condensed Translation
Mazzei begs for JM’s help in delivering three letters: one to Hennin by means of the French Chargé d’Affaires and his diplomatic pouch, one to Jefferson by the hands of a member of Congress, and the third to Mari. He asks JM to show the three letters to Edmund Randolph, but in a postscript on the cover adds that he has since shown them to Randolph himself. He would like to know if JM plans to come to Williamsburg after the current session or if he can hope to meet him at Mansfield on his way to Philadelphia in about three weeks. He hopes that JM will answer by return mail, although he still has not received an answer to his previous letter [presumably the one of 15 Nov.].
